Per Curiam.

It may "be conceded that the fact that the petitioner himself had been guilty of forcible entry and detainer would not have authorized the defendant to employ force to regain possession, and that if he had forcibly repossessed himself it would have been no defense in the present proceeding that the petitioner had done the same thing. But defendant had a right to seek legal redress and the evidence fails to establish that he used force to repossess himself within the meaning of the law relating to forcible-entry and detainer.
Judgment dismissing the petition and proceedings, without costs,, should be affirmed, with costs.
Present: Feedman, P. J.; MacLean and Leventritt, JJ.
Judgment affirmed, with costs.